Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising an anode, a cathode comprising LiCoO2 and the first solid electrolyte material comprising Li2.5Y0.5Zr0.5Cl6 and an electrolyte layer comprising a first electrolyte layer comprising a first solid electrolyte material comprising Li2.5Y0.5Zr0.5Cl6 and a second electrolyte layer comprising a 2nd solid electrolyte material comprising Li3YBr6 in the reply filed on 11-16-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte material comprising LiaMbXy, where 2.5 < a < 3, b=1 and y = 6, does not reasonably provide enablement for the 1st solid electrolyte material including lithium, at least one kind selected from the group consisting of metalloid elements and metal elements other than lithium and each of the subscripts a, b and y is a value greater than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on page 2, page 7, Tables 1 and 2.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte material comprising LiaMbXy where M is selected from the group consisting of Y, Mg, Ca, Sr, Ba, Zn, Sc, Al, Ga, Bi, Zr, Hf, Ti, Sn, Ta, Nb and mixtures thereof may be used, does not reasonably provide enablement for the 1st solid electrolyte material including lithium, at least one kind selected from the group consisting of metalloid elements and metal elements other than lithium and each of the subscripts a, b and y is a value greater than 0. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0044-0047].
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd solid electrolyte material comprising Lia’M’b’X’y’ where X’ is at least one kind selected from the group consisting of Cl, Br and I; a’=3, b’=1 and y’ = 6, does not reasonably provide enablement for the 2nd solid electrolyte material being a material different than the 1st solid electrolyte material or wherein M’ includes at least one kind selected from the group consisting of metalloid elements and metal elements other than lithium or each of the subscripts a’, b’ and y’ is a value greater than 0 . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on page 3 and [0122].
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd solid electrolyte material comprising Lia’M’b’X’y’ where M is selected from the group consisting of Y, Mg, Ca, Sr, Ba, Zn, Sc, Al, Ga, Bi, Zr, Hf, Ti, Sn, Ta, Nb and mixtures thereof may be used, does not reasonably provide enablement for the 2nd solid electrolyte material of the 2nd solid electrolyte material being a material different than the 1st solid electrolyte material or wherein M’ includes at least one kind selected from the group consisting of metalloid elements and metal elements other than lithium or each of the subscripts a’, b’ and y’ is a value greater than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification on page 3.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because unclear what metalloid elements or metal elements can be used.            Claim 2 is rejected because it is unclear what the upper ranges of the subscripts a, b and y consist of.            Claim 5 is rejected because it is unclear how the claim further limits claim 1 from which the claim depends from because claim 1 already claims that the 2nd electrolyte layer is provided between the 1st electrolyte layer and the anode. Therefore, the 1st electrolyte layer would be positioned between the cathode and the 1st electrolyte layer so the layer would not be in contact with the anode. This makes the claim vague and indefinite.          Claim 6 is rejected because it is unclear where the 1st solid electrolyte material is positioned in regard to the positive active material.           Claim 7 is rejected because it is unclear what the upper ranges of the subscripts a’, b’ and y’ consist of.           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (EP 3 043 411) in view of Tomita et al. (JP 2006-244734, given machine translation).           Nogami et al. teaches in claims 1-2, a solid-state battery comprising a positive electrode layer; a negative electrode layer and a lithium ion conducting solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer
wherein the solid electrolyte layer comprises a 1st solid electrolyte layer [teaching a 1st electrolyte layer] on the positive electrode side contains a sulfide solid electrolyte and a 2nd solid electrolyte layer [teaching a 2nd electrolyte layer having a material different than the 1st solid electrolyte material] on the negative electrode side containing a complex hydride solid electrolyte. Nogami et al. teaches in claim 4 wherein the complex hydride solid electrolyte is a combination of LiBH4 and an alkali metal compound having the Formula MX selected from the group consisting of lithium halide (LiBH4-LiI)[0016, Table 1, examples 1-5).        Nogami et al. discloses the claimed invention except for specifically teaching that the 1st electrolyte layer comprises a solid electrolyte material having the Formula LiaMbXy where X is at least one of Cl and Br.         Tomita et al. teaches in [0001], an all solid lithium secondary battery having good charge/discharge characteristics.  Tomita et al. teaches [0001, a battery comprising a positive electrode layer, a negative electrode layer and a solid electrolyte consisting of a compound represented by the Formula Li3-2xMxIn1-yM’yZ6 where M and M’ are metal elements, Z is a halogen, 0 < x <1.5 and 0 < y < 1 such as Li3InBr6, Li3InBr3Cl3, etc. [0036-0038].  Tomito et al. teaches in [0027-0028], teaches that the positive active material can comprise LiNi1-x-yMxM’yO2 such that M and M’ include Co, Mn, etc.
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a first solid electrolyte material  consisting of a compound represented by the Formula Li3-2xMxIn1-yM’yZ6 where M and M’ are metal elements, Z is a halogen, 0 < x <1.5 and 0 < y < 1 such as Li3InBr2, Li3InBr3Cl3 instead of a sulfide solid electrolyte material as the first electrolyte material for the first electrolyte layer because Tomita et al. teaches that using Li3InBr6 or Li3InBr3Cl3 as the electrolyte solid electrolyte material for the first electrolyte layer because this will give the battery good charge/discharge characteristics. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 1-4 of copending Application No. 16/931,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/931,092 claims in claim 1, a battery comprising a positive electrode; a negative electrode and an electrolyte layer which does not include sulfur provided between the positive electrode and the negative electrode wherein the electrolyte layer includes a 1st solid electrolyte material including Li, M and X where M is at least one selected from the group consisting of metalloid elements and metal elements other than Li, X is at least one selected from the group consisting of Cl and Br. Application No. 16/931,092 claims in claims 2-4, that the 1st solid electrolyte material is represented by LiaMbXy where M includes yttrium such as Li2.5Y0.5Zr0.5Cl6, Li3YCl6 or Li3YBr6.  Application No. 16/931,092 claims in claim 8, further comprising a 2nd electrolyte layer provided between the negative electrode and the electrolyte layer and the 2nd electrolyte layer includes a sulfide solid electrolyte.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No.  16/931,072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/931,072 claims in claims 1-2 and 4, the exact same instant claims 1-3. Application No. 16/931,072 claims in claims 2-5, that the 1st solid electrolyte material comprises LiaMbXy where M can be a metal [such as Zr] or M=Y, X=Cl where 2 < y/a < 2.4, 2.5 < a < 3, 1 < b < 1.1 and y=6 thus teaching instant claim 4 Li2.5Y0.5Zr0.5Cl6. Application No. 16/931,072 claims in claim 6-7 and 9-10, the exact same instant claims 6-8. Application No. 16/931,072 claims in claims 6-8 that the second solid electrolyte material is represented by Lia’M’b’X’y’ where M’=Y, X’=Cl and/or Br where 2.7 < a’ < 3, 1 < b’ < 1.1 and y’=6thus teaching instant claim 9, that the 2nd solid electrolyte material can be Li3YCl6 or Li3YBr6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727